DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This action is responsive to a Terminal Disclaimer filed on 8/16/2021.  Claim 1-18 are allowed.

The nonstatutory double patenting rejection has been withdrawn in view of Terminal Disclaimer filed on 8/16/2021.

Examiner’s note:  Independent claims of instant application includes allowable subject matter as indicated in non-final action dated 10/02/2020 of application 16/401379.




REASON FOR ALLOWANCE


The following is an examiner's statement of reasons for allowance: 
The prior art of record fails to teach neither singly nor in combination, the claimed limitations of: 
“generating a manipulated API request from the extracted one or more attributes of the API request, wherein the manipulated API request comprises an indication of an endpoint located in a standard region of the cloud computing service;
receiving, at the emulation system, a Public Key Infrastructure (PKI) certificate and a query string indicating a cloud computing service account and a cloud computing service role;
authenticating, by federation service of the emulation system, a sender of the PKI certificate based on one or more attributes of the PKI certificate;
requesting, by the federation service, temporary credentials for the cloud computing service using the PKI certificate, wherein the temporary credentials comprise credentials for access to the cloud computing service account with the cloud computing service role;
receiving, by the emulation system, the temporary credentials; and
sending the temporary credentials to the sender of the PKI certificate." as stated in claims 1, 8 and 15.

These limitations, in conjunction with other limitations in the independent claims, are not specifically disclosed or remotely suggested in the prior art of record. A review of claims 1-18 are allowable over the prior art of record. 

The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.

Messerli et al. Pub. No.: (US 2017/0223117 A1).  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., Multi-level cloud computing).
Quayle et al. Pub. No.: (US 2005/0114113 A1).  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., Optimized interface for simulation and visualization data transfer between an emulation system and a simulator).
Markande et al. Pub. No.: (US 2014/0026122 A1).  The subject matter disclosed therein is pertinent to that of claims 1-18 (e.g., Cloud-based application testing).


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance." 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Thao Duong whose telephone number is (571)272 - 2350. The examiner can normally be reached on M-F 7:30-5:00. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Brian J. Gillis can be reached on (571)-272-7952. The fax phone number for the organization where this application or proceeding is assigned is 571 - 273-8300.
 	
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative 

/T. D./
Examiner, Art Unit 2446


/MICHAEL A KELLER/Primary Patent Examiner, Art Unit 2446